NONPRECEDENTIAL DISPOSITION
                         To be cited only in accordance with
                                 Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                Submitted March 19, 2014*
                                 Decided March 20, 2014

                                          Before

                              RICHARD A. POSNER, Circuit Judge

                              MICHAEL S. KANNE, Circuit Judge

                              JOHN DANIEL TINDER, Circuit Judge

No. 13‐3368

DENNIS L. LEWIS,                              Appeal from the United States District 
    Plaintiff‐Appellant,                      Court for the Northern District of Illinois,
                                              Eastern Division.
       v.
                                              No. 13cv6746
MARGARET J. MULLEN,
    Defendant‐Appellee.                       James B. Zagel,
                                              Judge.

                                        O R D E R

      In this damages action under 42 U.S.C. § 1983, Dennis Lewis claims that
Margaret Mullen, a circuit judge in Lake County, Illinois, violated his civil rights in 2005
by dismissing his state‐court lawsuit against agents of the United States Secret Service


       *
         The defendant was not served with process in the district court and is not
participating in this appeal. After examining the appellant’s brief and the record, we
have concluded that the case is appropriate for summary disposition. See FED. R. APP. P.
34(a)(2)(C).
No. 13‐3368                                                                          Page 2

instead of granting his request for a default judgment.1 In that 2005 case Lewis had
alleged that unnamed Secret Service agents conspired with local police, extremist
groups, and domestic and foreign intelligence agencies to harass him because he
exposed espionage and treasonous acts by law‐enforcement officials. See Lewis v. Secret
Service, No. 05 L 274 (Ill. Cir. Ct. Sept. 7, 2005). The district judge misread Lewis’s
federal complaint and thought Lewis was instead upset about an interlocutory ruling
Judge Mullen had made in a second suit Lewis filed in Lake County in 2005. This
second case, which named the Chicago Police Department as defendant, was removed
to federal court and dismissed. See Lewis v. Chicago Police Dep’t, No. 1:05‐cv‐02790
(N.D. Ill. Jan. 30, 2006) (dismissing suit originally filed in Lake County as case number
05 L 287).

       Because the district court confused the two Lake County lawsuits, the court
understandably dismissed the § 1983 complaint against Judge Mullen with prejudice on
the ground of absolute judicial immunity. See Mireles v. Waco, 502 U.S. 9, 9–10 (1991);
Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). That resolution would be unassailable if
Lewis’s federal complaint did concern Judge Mullen’s interlocutory ruling in the suit
against the Chicago Police Department, which eventually ended with a final judgment
in federal court. In fact, though, Lewis’s federal complaint against Judge Mullen
essentially seeks to overturn the state‐court judgment she entered in the Secret Service
lawsuit. For this reason the district court should have dismissed the § 1983 complaint
against Judge Mullen under the Rooker‐Feldman doctrine, see District of Columbia Court of
Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust Co., 263 U.S. 413 (1923),
since immunity defenses are merits‐based and, thus, secondary to subject‐matter
jurisdiction, see Johnson v. Sup. Ct. of Ill., 165 F.3d 1140, 1141 (7th Cir. 1999); Levin v.
Attorney Registration & Disciplinary Commʹn of Sup. Ct. of Ill., 74 F.3d 763, 765, 768 (7th
Cir. 1996); Grossgold v. Sup. Ct. of Ill., 557 F.2d 122, 125 (7th Cir. 1977).

       That said, we see no reason to modify the judgment, even though the absence of
subject‐matter jurisdiction ordinarily results in dismissal without prejudice. In his
appellate brief Lewis has ignored the district court’s analysis and thus waived objection
to the application of judicial immunity. See G & S Holdings LLC v. Cont’l Cas. Co., 697


       1
         Lewis, who says that he suffers from schizophrenia and post‐traumatic stress
disorder, previously had tried to sue Judge Mullen and many other Illinois residents in
federal court in Philadelphia, Pennsylvania. That case was terminated before service of
process because Lewis did not pay the filing fee. See Lewis v. Mullen,
No. 2:13‐cv‐01657‐MAM (E.D. Pa. Apr. 1, 2013).
No. 13‐3368                                                                         Page 3

F.3d 534, 544 (7th Cir. 2012); Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642,
651–52 (7th Cir. 2011). Accordingly, the judgment is AFFIRMED.